Citation Nr: 1716070	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  12-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person (A&A).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and their son



ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to September 1952.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2012 rating decision in which the RO, inter alia, declined to reopen a claim for service connection for a back disorder.  In September 2012, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2012.  In July 2015, a supplemental SOC (SSOC) was issued.

In February 2016, the Veteran, his wife, and their son, testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ). During the hearing, the VLJ advanced the Veteran's appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).  A transcript of that hearing is of record. 

In April 2016, the Board granted the petition to reopen the claim for service connection for a back disorder and remanded the underlying claim to the agency of original jurisdiction (AOJ) for further development. 

In a June 2016 rating decision, the RO denied entitlement to SMC based on A&A.  The Veteran filed an NOD later that same month.  An SOC was issued in November 2016, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in November 2016.  In his November 2016 VA Form 9, the Veteran requested a Board video-conference hearing before a VLJ as to the issue of entitlement to SMC based on A&A.  However, as this decision grants the full benefit sought as the claim for SMC based on A&A, a hearing is not necessary for a fair adjudication of the claim.

In November 2016, the RO granted SMC based on housebound status, from August 12, 2016.  Although the Veteran's claim for SMC was received in May 2016, the Board is granting SMC based on A&A during the entire claim period.  As this is the greater benefit, the Veteran's entitlement to SMC based on housebound status prior to August 12, 2016 need not be addressed.

After accomplishing the actions requested in the April 2016 remand to the extent possible, the AOJ continued to deny the claim for service connection for a back disorder (as reflected in a February 2017 SSOC), and returned this matter to the Board for further appellate consideration.

As a final preliminary matter, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities in April 2016 for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Although an SOC addressing the TDIU claim has not yet been issued, information contained in the Veterans Appeals Control and Locator System (VACOLS) reflects that the RO has fully acknowledged the Veteran's NOD with respect to the TDIU issue and is currently in the process of adjudicating the appeal.  As such, the TDIU issue will not be addressed at this time and will be the subject of a later Board decision, if ultimately necessary.
 
This appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decision granting the claim for SMC based on A&A is set forth below.  The claim for service connection for a back disorder is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran is service-connected for the following disabilities: posttraumatic stress disorder (PTSD), rated as 100 percent disabling; bilateral hearing loss, rated 70 percent disabling; and tinnitus, rated 10 percent disabling.  

3.  Although the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, is not service-connected for blindness in both eyes, and is not permanently bedridden due to service-connected disability, competent, credible and probative evidence indicates that, as a result of his service-connected PTSD, primarily, he requires assistance and is unable to protect himself from the hazards and dangers of his daily environment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an award of SMC based on A&A are met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.350(b), 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the Board's favorable grant of SMC based on A&A, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352 (a).

In the present case, the Veteran is service-connected for the following disabilities: PTSD, rated 100 percent disabling; bilateral hearing loss, rated 70 percent disabling; and tinnitus, rated 10 percent disabling.  He contends that he requires the assistance of another person in performing his activities of daily living (ADLs) as a result of his service-connected disabilities. 

An "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" form (VA Form 21-2680) received in May 2016 indicates that the Veteran was diagnosed as having debility and that his activities/functions were limited by general weakness.  He was able to feed himself, was not legally blind, and did not require nursing home care, but he was not able to prepare his own meals, he needed assistance with bathing and tending to other hygiene needs, required medication management, and did not have the ability to manage his own financial affairs.

Examination revealed that the Veteran was frail in appearance, that he was unable to ambulate or walk more than a few steps, that he required the assistance of another person or a wheelchair to ambulate, and that his upper body strength was limited to basic minimal functions due to poor strength and dexterity.  He was unable to perform self-care due to advanced age and muscle strength limitations .  In addition, memory loss and PTSD also "contribute[d] to [the Veteran's] general debility."  Overall, he was unable to leave home without assistance.

The report of a September 2016 VA psychiatric examination reflects that the Veteran experienced disorientation, sadness/depression, suicidal thoughts, anxiety, irritability, an exaggerated startle response, impaired concentration, chronic sleep impairment, suspiciousness, mild memory loss, impairment of short and long-term memory, a flattened affect, impaired speech, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, persistent delusions or hallucinations, and disorientation to time or place.  He also experienced headaches, dizziness, loss of vision, high blood pressure, knee problems, and sleep apnea.  He underwent open heart surgery and a hernia repair and took medications for mood symptoms.

Examination revealed that the Veteran was oriented to person and date, but not to place or situation.  He required the use of a wheelchair, had a restless level of activity during the evaluation, had tangential speech and often lost his train of thought within seconds, had poor insight, and had a mildly anxious and moderately depressed mood with congruent affect.  His short-term memory was moderately to severely impaired, his long-term memory was mildly to moderately impaired, and his concentration was moderately impaired.  Diagnoses of PTSD and mild neurocognitive disorder with mild behavioral disturbance (possibly due to Parkinson's disease) were provided.  The psychologist who conducted the examination initially noted that it was possible to differentiate the symptoms attributable to each diagnosis.  Specifically, the symptoms of PTSD included recurring nightmares, physiological and psychological reactivity on exposure to cues, avoidance of thoughts or feelings and situational triggers, sleep problems, detachment from others, and an exaggerated startle response.  The symptoms of neurocognitive disorder included mild to moderate impairment in cognitive functioning presumed to be due to the physiological effects of a medical condition (Parkinson's disease).

The examiner concluded that the Veteran continued to experience nightmares and other symptoms of PTSD.  In addition, he was experiencing increasing cognitive impairment, possibly due to Parkinson's disease.  During the examination, he had moderate difficulty following a conversation or train of thought and he struggled with word fluency.  His son and wife reported that these symptoms had been worsening since the last VA psychiatric examination.  The examiner noted that the Veteran inconsistently managed his medications when doing so independently, had low social/interpersonal relationships, and engaged in minimal recreation and leisure activities.  He relied on his son for assistance with activities of daily living.  The examiner noted several VA treatment records which reflect that the Veteran was unable to manage his medications due to memory problems and that his wife and son had to be responsible for his medication use.
Following receipt of the September 2016 psychiatric examination report, the AOJ requested clarification from the examiner as to whether the symptoms attributable to the Veteran's PTSD could be differentiated from those attributable to his cognitive disorder.  The September 2016 examiner explained in a November 2016 addendum that the Veteran's symptoms could not be delineated any further without resorting to speculation because there was significant overlap of symptoms.

VA treatment records dated from September 2016 to February 2017 indicate that the Veteran experienced "severe cognitive impairment," had worsening memory and problems with increasing confusion, never/rarely made decisions, was incontinent of urine, had lower extremity weakness and knee problems, and experienced several falls.   He required the assistance of others for ambulation, meal preparation, bathing, grooming/dressing, using the telephone, performing housework, taking medications (there was poor medication compliance when he attempted to use medications independently), and handling his money.  He was placed in a nursing home facility in January 2017 due to declining function.  Examinations revealed that the Veteran used a wheelchair/walker, was disoriented to time, place, and person, and had poor cognition and slow thought processes.  Diagnoses of PTSD, unspecified depressive disorder, major neurocognitive disorder with delusions, Alzheimer's disease, and Parkinson's disease were provided.

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot, and is not service-connected for blindness in both eyes.  Also, there are some nonservice-connected disabilities that contribute to his functional impairments and his need for aid and assistance (e.g. lower extremity/knee disabilities, cognitive disorder, possible Parkinson's/Alzheimer's disease).  Nevertheless, the Board finds that the evidence is relatively evenly balanced on the question of whether the Veteran's service-connected PTSD, primarily, is of sufficient severity to require the need for assistance in order to protect himself from the hazards and dangers of his daily environment.  The May 2016 VA Form 21-2680 specified that the Veteran's memory loss and PTSD contributed to his general debility.  The September 2016 VA psychiatric examination report and the Veteran's VA treatment records document severe and worsening cognitive impairment that has resulted in significant memory loss and disorientation.  As a result, the Veteran requires the assistance of his wife and son with medication use/management and various other activities of daily living.  Also, as the September 2016 VA examiner noted, there is no evidence to clearly distinguish the Veteran's cognitive symptoms associated with his service-connected PTSD from those symptoms associated with his nonservice connected cognitive disorder (e.g., impaired memory and disorientation).   In this regard, the Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998). 

In sum, after considering the competent, credible, and probative lay and medical evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, collectively, such evidence indicates that the Veteran is so helpless as to be in need of regular aid and attendance of another person primarilydue to the manifestations of his service-connected PTSD, which require care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment and to perform his activities of daily living. 

Given the evidence cited above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC based on A&A are met.  As this is the greater benefit, the Veteran's entitlement to SMC based on housebound status at any additional time during the claim period need not be addressed.


ORDER

SMC based on A&A is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

Unfortunately, the Board finds that further action on the remaining claim for service connection for a back disorder is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In its April 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA spine examination to obtain a medical opinion as to the nature and etiology of his claimed back disorder.  Pursuant to the Board's remand, a VA spine examination was requested in January 2017.  Later in January 2017, the AOJ was informed that the Veteran was in a rehabilitation center due to surgery and that he would be unable to attend a VA examination.  Hence, the examination request was cancelled by the AOJ.  The most recent VA treatment records dated in January and February 2017 reflect that the Veteran was placed in a nursing home facility and was receiving hospice care.

Given the above circumstances, the Board finds that a remand is necessary to obtain a medical nexus opinion from an appropriate physician which fully discusses whether the Veteran's current back disorder is medically-related to his service.

Prior to undertaking the action identified above, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment from the VA Texas Valley Coastal Bend Health Care System dated to February 2017.  Hence, there may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior  to adjudicating the remaining matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, to particularly include all records from the VA Texas Valley Coastal Bend Health Care System dated since February 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) (2016) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining matter on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange to obtain from an appropriate physician a medical opinion addressing the nature and etiology of the Veteran's current back disability(ies), based on claims file review.  

Based on a review of all pertinent lay and medical evidence, the physician should clearly identify any back disorder(s) currently present, or present at any point since approximately July 2010 (even if now asymptomatic or resolved).  

Then, with respect to each such diagnosed disability, , the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder (a) had its onset during service; (b) if arthritis, had its onset during the first year following discharge from active service; (c) is related to the Veteran's reported back problems during service; or (d) is otherwise the result of in-service injury or disease.

In addressing the above, the physician must consider and discuss all relevant medical and other objective evidence of record and all lay assertions-to include the competent assertions of the Veteran and his wife as to back symptoms in service and in the years since service.

The absence of evidence of diagnosis of and/or treatment for back problems during service should not, alone, serve as the sole basis for a negative opinion.

In this regard, the physician is advised that the Veteran is competent to report his symptoms and history and that his wife is competent to report her observations of the Veteran's symptoms, and that lay assertions in this regard must be considered in formulating the requested opinions.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection  for a back disorder in light of all pertinent evidence (to particularly include that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim in February 2017), and all legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).
	
This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 




(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


